United States Securities and Exchange Commission Washington, D. C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant (x) Filed by a Party other than the Registrant ( ) Check the appropriate box: ( ) Preliminary Proxy Statement ( ) Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) (x) Definitive Proxy Statement ( ) Definitive Additional Materials ( ) Soliciting Material Pursuant to Rule 14a-11© or Rule 14a-12 SYNALLOY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box) (x) No fee required () $125 per Exchange Act Rules 0-11©(1)(ii), 14a-6(i)(1), or 14a6(i)(2) or Item 22a(2) of Schedule 14A () Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on whichthe filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: () Fee paid previously with preliminary materials. () Check box if any part of the fee is offset as provided Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: For, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents Notice of 2010 Annual Meeting of Shareholders Proxy Statement Information Concerning Solicitation Electronic Access of Annual Meeting Materials Beneficial Owners of More than 5% of the Company's Stock Security Ownership of Management Election of Directors Board of Directors and Committees Corporate Governance Executve Officers Discussion of Executive Compensation Compensation of Directors and Executive Officers Summary Compensation Table Grants of Plan-Based Awards Outstanding Equity Awards at Fiscal Year End 2009 2009 Option Exercises and Stock Vested Director Compenstion Employment Contract Equity Plans Retirement Plans Independent Registered Public Accounting Firm Audit Committee Report Shareholder Proposals fo 2011 Annual Meeting Other Matters SYNALLOY CORPORATION Post Office Box 5627 Spartanburg, South Carolina 29304 NOTICE OF ANNUAL MEETING April 29, 2010 TO THE SHAREHOLDERS OF SYNALLOY CORPORATION Notice is hereby given that the Annual Meeting of Shareholders of Synalloy Corporation will be held at the Company's corporate offices, 2155 West Croft Circle, Spartanburg, South Carolina on Thursday, April 29, 2010, at 10:00 a.m. local time. The following important matters will be presented for your consideration: 1. To elect six directors to serve until the next Annual Meeting of Shareholders or until their successors are elected and qualified; 2. To act upon such other matters as may properly come before the meeting or any adjournment or adjournments thereof. All of the above matters are more fully described in the accompanying Proxy Statement. Only shareholders of record at the close of business on March 1, 2010 are entitled to notice of and to vote at the meeting. By order of the Board of Directors Cheryl C.
